                        Case 1:07-cv-09329-SHS-DCF Document 293 Filed 01/03/19 Page 1 of 6

                                           IN THE UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF NEW YORK




     Leber, et al.,
             Plaintiffs,
             vs.
     The Citigroup 401(k) Plan Investment Committee, et al.,
             Defendants .



                                    NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                           A federal court has authorized this Notice . This is not a solicitation from a lawyer.
                    PLEASE READ THIS NOTICE CAREFULLY, AS IT MAY AFFECT YOUR RIGHTS.
         You are receiving this Notice because the records of the Citigroup 40l(k) Plan (and/or Citigroup, the Plan
    sponsor) indicate that you were a participant in the Citigroup 40l(k) Plan (the "Plan") at some time during the period
    October 18, 2001, through December 1, 2005. As such, your rights may be affected by a proposed settlement of
    this class action lawsuit (the "Settlement"). Please read the following information carefully to find out what the
    lawsuit is about, what the terms of the proposed Settlement are, what rights you have to object to the proposed
    Settlement Agreement if you disagree with its terms, and what deadlines apply.

           You do not need to do anything to be a part of this Class or, if the Settlement is approved, to receive your
      share of the distribution. If you still have your savings in the Citigroup 40l(k) Plan (which is now known as the Citi
      Retirement Savings Plan), your distribution will be made directly into your Plan account. If you have left the Plan,
      a check will be mailed to you.
                                                      What This Lawsuit Is About
         This class action lawsuit was filed on October 18, 2007, on behalf of certain Plan participants. The class on
    whose behalf the lawsuit is brought consists of Plan participants who were invested in certain Citigroup-affiliated
    mutual funds (described below) at any time from October 18, 2001, through December 1, 2005 (the "Class"). Marya
    J. Leber and Sara L. Kennedy (referred to as "Plaintiffs" or "Class Representatives") are the named plaintiffs and
    the representatives on behalf of all members of the Class in the lawsuit.
         Plaintiffs sued The Citigroup 401(k) Plan Investment Committee, The Benefit Plans Investment Committee of
    Citigroup, Inc., and certain members and staff of those committees (together, "Defendants"). The lawsuit involves
    claims that Defendants violated the federal Employee Retirement Income Security Act of 1974 ("ERISA'') by selecting
    and maintaining as investment options mutual funds established and managed by affiliates of Citigroup.
         Plaintiffs allege that Defendants were Plan fiduciaries and that they breached their fiduciary duties ofloyalty and
    prudence under ERISA, 29 U.S .C. § 1104(a), by causing the Plan to offer and retain as investment options nine mutual
    funds that were managed by Citigroup affiliates-which, Plaintiffs allege, benefited Citigroup financially-instead of
    lower cost and better performing non-affiliated funds which, Plaintiffs allege, were available elsewhere . The lawsuit
    seeks damages based upon the payment by participants of what Plaintiffs allege are unduly high fees for tl1ose nine
    Citigroup-affiliated mutual funds .
          Defendants deny all allegations of wrongdoing, fault, liability, or damage to the Plaintiffs and the Class, deny
    that they have engaged in any wrongdoing or violation of law or breach of duty, and believe they acted properly at all
    times . Defendants contend that (a) the fees charged by the nine investment options at issue were reasonable and not
    unduly high; (b) the performance of the nine investment options at issue was reasonable and, in any event, irrelevant;
    and (c) the choice to include the nine funds among many other investment options, was reasonable.




V7261 v.0611 .06.2018
                         Case 1:07-cv-09329-SHS-DCF Document 293 Filed 01/03/19 Page 2 of 6

                                                           The Terms of the Settlement
         This case has been pending for over eleven years . To avoid prolonging the litigation further, Plaintiffs and
   Defendants have agreed to a settlement. Asstiming the Settlement is approved by the Court, settling the case means
   that monetary relief will be distributed to the Class, and without the further delay and tmcertainty of additional
   litigation. The terms of the Settlement are set forth in the Class Action Settlement Agreement, dated August 1, 2018
   (" Settlement Agreement"), which is available at www.Citi40lkSettlement.com, and are summarized below.
             1. The Class Covered by the Settlement. The Court certified a Class, and the Settlement applies to and is
                binding on that Class. The Class is defined as:
                  All participants in the Citigroup 40l(k) Plan who invested in any of the following funds from October 18,
                  2001, to December 1, 2005: Citi Institutional Liquid Reserves Fund, Smith Barney Government Securities
                  Fund, Smith Barney Diversified Strategic Income Fund, Smith Barney Large Cap Growth Fund, Smith
                  Barney Large Cap Value Fund, Smith Barney Small Cap Value Fund, Smith Barney International All Cap
                  Growth Fund, Smith Barney Fundamental Value Fund, and the Salomon Brothers High Yield Bond Fund.
                  Excluded from the class are Defendants, Defendants' beneficiaries, and Defendants' immediate families .
         Whether a person is a member of this Class is reflected in Citigroup records. Such records indicate you may be a
    member of the Class because you were a member of the Citigroup 40l(k) Plan at some time during the period October
    18, 2001, to December 1, 2005 .
             2. The Payment and Allocation of a Settlement Fund. Citigroup will pay $6.9 million (the " Settlement Fund")
                to settle the lawsuit. This sum, after the deduction of reasonable amounts to be approved by the Court
                for a Case Contribution award to Plaintiffs and Attorneys' Fees and Expenses, Administration Costs, and
                Taxes and Tax-Related Costs1, will be distributed to participants in the Plan during the relevant period in
                equal shares, pursuant to a Plan of Allocation approved by the Court. The details of the Plan of Allocation
                are available at www.Citi40lkSettlement.com. Pursuant to the terms of the Settlement Agreement, the
                Settlement Administrator has obtained plan records and pays your award, if any. Consequently, all inquiries
                related to such distributions should be addressed solely to the Settlement Administrator at P.O. Box 4153,
                Portland, OR 97208-4153 .
             3. TI1e Class Release of Claims. In exchange for the Settlement Payment, all members of the Class will release
                Defendants and Citigroup from claims related to the facts or defenses asserted in tl1e action. Specifically, they
                will release Defendants and Citigroup, and all of Citigroup's predecessors, successors, affiliates, subsidiaries,
                and parent companies (together, "Citigroup and Its Affiliates") and all of Citigroup's and Its Affiliates'
                past and present directors, officers, employees, managers, members, agents, representatives, accountants,
                auditors, consultants, attorneys, advisors, lenders, creditors, insurers, executors, and administrators and
                all persons acting by, through, under, or in concert with them, or any of tl1em (together, the "Citigroup
                Releasees"), from any and all claims, actions, causes of action, controversies, demands, disputes, duties,
                debts, damages, obligations, contracts, agreements, promises, issues, judgments, liabilities, liens, losses,
                sums of money, matters, suits, proceedings, and rights of every nature and description, whether known or
                unknown, suspected or unsuspected, concealed or unconcealed, foreseen or unforeseen, fixed or contingent,
                matured or unmatured, accrued or unaccrued, liquidated or unliquidated, whether based on federal, state,
                local, or foreign statutory law, rule, regulation, common law, or equity, that, from the beginning oftime, the
                Class Releasors ever had, now have, or hereafter can, shall, or may have that arise from, an; based un, or arc
                attributable to, the transactions and occurrences (i) asserted in tl1e Action, (ii) that could have been asserted
                in the Action based on the facts alleged in the complaints (including facts known to Plaintiffs or their
                counsel relating to discovery obligations and record-keeping), or (iii) could have been asserted in ilie Action
                based on the defenses asserted or the settlement of the Action. Members of the Settlement Class will release
                claims, whether or not they receive a cash distribution from the Qualified Settlement Fund. TI1e Release is
                set forth in full in the Settlement Agreement, which can be viewed online at www.Citi40lkSettlement.com,
                or requested from Class Counsel.
                                                        The Settlement Approval Process
         The Court granted preliminary approval of the proposed Settlement and approved this Notice. The Settlement
    will not take effect, however, until the Court enters a final approval order. The Court will hold a Fairness Hearing on
    January 3, 2019 at 9:30 a.m ., which will take place at the Daniel Patrick Moynihan United States Courthouse, 500
    Pearl Street, New York, NY 10007-1312. The date and location of the Fairness Hearing is subject to change by order
    of the Court, which will appear on the Court's docket for the case. Prior to the Fairness Hearing, the named 401(k)
    Plan fiduciary will select an Independent Fiduciary at Citigroup's expense to provide an authorization as may be
    required by Prohibited Transaction Exemption 2003-39 or any other applicable class or statutory exemptions.
     1 All   capitalized terms not defined in this Notice shall be construed consistent with the definitions provided in the Settlement Agreement.


V7262 v. 0611 .06.2018

                                                                             2
                       Case 1:07-cv-09329-SHS-DCF Document 293 Filed 01/03/19 Page 3 of 6

                                        The Opportunity to Object to the Settlement
        Prior to the Fairness Hearing, Class Members will have the opportunity to object to the proposed Settlement.
   Class Members can give reasons why they think the Court should not approve it. To object, you must send your
   objection to the Court, at The Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY
   10007-1312, and to the Parties at the following addresses:
          To Class Counsel:
            James A. Moore
            MCTIGUE LAW LLP
            4530 Wisconsin Avenue, N.W.
            Suite 300
            Washington, D.C. 20016
            Gregory Y. Porter
            BAILEY & GLASSER LLP
            1054 31 st Street, N.W.
            Suite 230
            Washington, D.C. 20007
           To Defendants' Counsel:
            Lewis R Clayton
            PAUL, WEISS, RIFKIND,
            WHARTON & GARRISON LLP
            1285 Avenue of the Americas
            New York, NY 10019
          Objections must be filed with the Court Clerk on or before December 13, 2018. Objections filed after that date
    will not be considered . Any Class Member failing to submit a timely objection will be deemed to have waived any
    objection they might have, and any untimely objection will be barred absent an order from the Court. Objections must
    include (1) the case name and number; (2) your full name, current address, telephone number, and signature; (3) a
    statement that you are a Class Member and an explanation of the basis upon which you claim to be a Class Member;
    (4) all grounds for the objection, accompanied by any legal support known to you or your counsel; (5) a statement as
    to whether you or your counsel intends to personally appear and/or testify at the Fairness Hearing; and (6) a list of
    any persons you or your counsel may call to testify at the Fairness Hearing in support of your objection.
          Anyone who files and serves a timely written objection in accordance with the instructions above may also
    appear at the Fairness Hearing either in person or through qualified counsel retained at his or her own expense. Those
    persons or their attorneys intending to appear at the Fairness Hearing must effect service of a notice of intention to
    appear setting forth (1) the name, address, and telephone number of the Class Member-and (2) if applicable, the
    name, address, and telephone number of that Class Member's attorney-on Class Counsel and Defendants' counsel
    (at the addresses set out above) and file it with the Court Clerk by no later than December 13, 2018 . Anyone who does
    not timely file and serve a notice of intention to appear in accordance with this para.graph shall not be permitted to
    appear at the Fairness Hearing, except by Order of the Court for good cause shown. Any comment or objection that
    is timely filed will be considered by the Court even in the absence of a personal appearance by the Class member or
    his or her counsel.
         The Court will consider objections in deciding whether to grant final approval. Objectors are not required to
    attend the Fairness Hearing, but if you intend to appear you must state your intention to do so in the manner described
    above. Class Members who do not comply with these procedures, or who miss the deadline to file an objection, lose
    the opportunity to have their objection considered by the Court or to appeal from any order or judgment entered by
    the Court regarding the Settlement.
                              Attorneys' Fees and Case Contribution Award for Named Plaintiffs
    The Class is represented by Class Counsel. The attorneys for the Class are as follows:
    Gregory Y. Porter                                         J. Brian McTigue
    BAILEY & GLASSER LLP                                      James A. Moore
    1054 31 st Street, NW.                                    MCTIGUELLP
    Suite 230                                                 4530 Wisconsin Ave ., N.W.
    Washington, D.C. 20007                                    Suite 300
                                                              Washington, D.C. 20016
V7263v.0611 .06.2018

                                                               3
                          Case 1:07-cv-09329-SHS-DCF Document 293 Filed 01/03/19 Page 4 of 6


         Class Counsel and the Class Representatives have devoted many hours to investigating the claims, bringing this
    case, and pursuing it for almost eleven years. During that time, Class Counsel spent hundreds of thousands of dollars
    on case expenses and committed thousands of attorney hours. Class Counsel also took the risk oflitigation and have
    not been paid for their time and expenses while this case has been pending before the district and appellate courts.
         Class Counsel will file a motion with the Court seeking approval of payment from the Settlement Fund of the
    expenses they incurred in prosecuting the case, reasonable attorneys' fees, and a Case Contribution Award not to
    exceed $15,000.00 for each of the two Class Representatives . Class Counsel intend to seek attorneys' fees not to exceed
    $2.3 niillion. The motion and supporting papers will be filed on or before November 2, 2018. After that date, you may
    review the motion and supporting papers at www.Citi40lkSettlement.com. Any attorneys' fees, expenses, and Case
    Contribution Award approved by the Court, in addition to the expenses incurred by the Settlement Administrator in
    sending this Notice and administering the Settlement, will be paid from the Settlement Fund.
                                                  Getting More Information

           You do not need to do anything to be a part of this Class or, if the Settlement is approved, to receive your share
      of the distribution. If you still have your savings in tl1e Citigroup 40l(k) Plan (now known as the Citi Retirement
      Savings Plan), your distribution will be made directly into your Plan account. If you have left the Plan, a check will
      be mailed to you.
        You can visit the Settlement Website at W1vw.Citi40lkSettlement.com, where you will find the full Settlement
    Agreement, the Court's order granting preliminary approval, this Notice, and other relevant documents. If there are
    any changes to these deadlines, tlie date of the Fairness Hearing, or the Settlement Agreement, those changes will
    be posted to the Settlement Website. You will not receive an additional mailed notice witl1 those changes, unless
    separately ordered by the Court. If you cannot find the infonnation you need on the website, you may also contact
    1-877-327-1110 for more infonnation. Please do not contact the Court to get additional information.
    Dated: November 2, 2018                                              By Order of the United States District Court
                                                                               District Judge Sidney H . Stein




V7'264 v.06 11 .06.2018

                                                                 4
                       Case 1:07-cv-09329-SHS-DCF Document 293 Filed 01/03/19 Page 5 of 6


Leber v. Citigroup
Settlement Administrator
PO Box 4153
Portland, OR 97208-4153


Illllll lllll lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
*774405101460*
000 0002278 00000000 0001 0003 00760 INS: 0 0
VICTOR D TREZVANT
1903 HARLANDALE AVE
DALLAS TX 75216-2009




                            This Page Intentionally Left Blank
     Case 1:07-cv-09329-SHS-DCF Document 293 Filed 01/03/19 Page 6 of 6


1b (;J~ 7!---rvvtj ~
~ Vt ~ R__ Lf2-0zy,/!7JT
~'4-Sr. <g-t-;glJ::<t
hJf?.e-~ uJ 1+1i f/,,/s LJttN ~ l f-
                                         ~~




                                            ---   .   -   -   -   -   -
